DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo (US 6452549) in view of Barbano (US 4434425)
Claim 1: Lo discloses a dual band dipole radiator array for transmitting and receiving radar signals (fig 3, col 5 lines 16-26) comprising:
a high band radiator array disposed on a dielectric layer for transmitting and receiving high band radar signals (fig 3 element 306, 308, col 6 line 24)
a low band radiator array disposed on a front side of the high band radiator array for transmitting and receiving low band radar signals (fig 3 elements 314, col 6 lines 27-28)
a foam material between the low band radiator array and the high band radiator array for support (fig 3 elements 310) ; and
a single aperture for both the low band radiator array and the high band radiator array for transmitting and receiving the radar signals (fig 3 showing the two arrays being stacked and having a shared radiation aperture), wherein 
the low band radiator array is comprised of a plurality of dipole structures (fig 3 elements 314) and tuned to pass through high band radar signals to or from the high band radiator array (fig 3, col 6 line 18)
Lo does not specifically disclose the dipole structures disposed within the foam material
Barbano discloses an array antenna comprising dipoles wherein the dipole structures are disposed within the foam material (figures 2 and 3, elements 18, 19, 28, col 2 lines 49-51).  It would have been obvious to modify the invention such that ti comprised the above limitations as taught by Barbano in order to have a flat surface in which the dipole elements are flush with the surface of the foam so that all dipole elements may share a common plane. 

Claims 2-7, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo (US 6452549) in view of Barbano (US 4434425) as applied to claim 1 above, and further in view of Bisiules (US 2016/0365645)
Claim 2: Lo does not specifically discloses each of the plurality of dipole structures includes one or more resonating stubs tuned to an open circuit at high band frequencies.
Bisiules discloses a dual band antenna for low and high band radiation (abstract, fig 1, 2) wherein each of the plurality of dipole structures includes one or more resonating stubs tuned to an open circuit at high band frequencies (fig 2 elements 14, 16, para 0018, 0019, 0032).  It would have been obvious to modify the invention such that it comprised the above limitations as taught by Bisiules in order top reduce the scattering of one band of signals by the other band’s elements (Bisiules para 0023)

Claim 3: Bisiules discloses the one or more resonating stubs are transmission line or waveguide that are connected at one end only and are tuned to an open circuit at high band frequencies (fig 2 elements 14, 16, para 0018, 0019, 0032).  It would have been obvious to modify the invention such that it comprised the above limitations as taught by Bisiules in order top reduce the scattering of one band of signals by the other band’s elements (Bisiules para 0023)

Claim 4: Lo discloses each of the plurality of dipole structures includes one or more electronic chokes to pass through the high band radar signals to the high band radiator array.
Bisiules discloses a dual band antenna for low and high band radiation (abstract, fig 1, 2) wherein each of the plurality of dipole structures includes one or more electronic chokes to pass through the high band radar signals to the high band radiator array. (fig 2 elements 14, 16, para 0018, 0019, 0032).  It would have been obvious to modify the invention such that it comprised the above limitations as taught by Bisiules in order top reduce the scattering of one band of signals by the other band’s elements (Bisiules para 0023)

Claim 5: Bisiules discloses the plurality of dipole structures includes one or more inclined ribs that are at angle to a plane of high band radiator array and one or more perpendicular ribs that are substantially perpendicular to the plane of high band radiator array (fig 2 elements 14, 16, para 0018, 0019, 0032).  It would have been obvious to modify the invention such that it comprised the above limitations as taught by Bisiules in order top reduce the scattering of one band of signals by the other band’s elements (Bisiules para 0023)

Claim 6: Bisiules discloses the plurality of dipole structures includes one or more dipole structures composed of solid metal and one or more dipole structures composed of hollow metal providing excitation to the low band (fig 2 elements 14, 16, para 0018, 0019, 0032).  It would have been obvious to modify the invention such that it comprised the above limitations as taught by Bisiules in order top reduce the scattering of one band of signals by the other band’s elements (Bisiules para 0023)

Claim 7: Bisiules discloses each of the plurality of dipole structures includes a low band radiator printed circuit board disposed on each group of high band array radiators (fig 2 elements 14, 16, para 0018, 0019, 0032).  It would have been obvious to modify the invention such that it comprised the above limitations as taught by Bisiules in order top reduce the scattering of one band of signals by the other band’s elements (Bisiules para 0023)

Claim 10: Bisiules discloses each of the low band radiators comprises: a coaxial Transverse Electromagnetic (TEM) low band element feed that protrudes through the high band radiator array at one edge, wherein the TEM low band element feed includes a coaxial line embedded inside a rib of the dipole structure of the low band radiator (fig 2 elements 14, 16, para 0018, 0019, 0032).  It would have been obvious to modify the invention such that it comprised the above limitations as taught by Bisiules in order top reduce the scattering of one band of signals by the other band’s elements (Bisiules para 0023)

Claim 11: Bisiules discloses at a first end of the coaxial line, a center conductor is connected to a jumper strip, and a second end of the coaxial line is connected to a second rib of the dipole structure of the low band radiator (fig 2 elements 14, 16, para 0018, 0019, 0032).  It would have been obvious to modify the invention such that it comprised the above limitations as taught by Bisiules in order top reduce the scattering of one band of signals by the other band’s elements (Bisiules para 0023)

Claim 12: Bisiules discloses the coaxial line extends through the high band radiator array and is connected to an output of a low band transmit/receive module located behind the high band radiator array (fig 2 elements 14, 16, para 0018, 0019, 0032).  It would have been obvious to modify the invention such that it comprised the above limitations as taught by Bisiules in order top reduce the scattering of one band of signals by the other band’s elements (Bisiules para 0023)

Claim 13: Bisiules discloses the low band dipole radiator is excited by the coaxial line embedded inside one of the ribs (fig 2 elements 14, 16, para 0018, 0019, 0032).  It would have been obvious to modify the invention such that it comprised the above limitations as taught by Bisiules in order top reduce the scattering of one band of signals by the other band’s elements (Bisiules para 0023)

Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo (US 6452549) in view of Barbano (US 4434425) as applied to claim 1 above, and further in view of Jewitt (US 4450449)
Claim 8, 9: Lo does not specifically discloses the high band radiator array is an array of high band patch radiators
Jewitt discloses a dual band antenna array wherein the high band and low band radiators arrays are arrays of high band and low band patch radiators respectively (fig 1 elements 22, 25, col 1 lines 30-34).  It would have been obvious to modify the invention such that it comprised the above limitations as taught by Jewitt in order to embody a dual band antenna array using known patch antenna elements (Jewitt col 1 lines 10-21)
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648